Citation Nr: 0211336	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-04 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective earlier than October 15, 1998, 
for the grant of service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).

In his substantive appeal (VA Form 9) dated in October 2000, 
the veteran raised the issues of entitlement to a permanent 
and total disability rating and entitlement to service 
connection for progressive brain cell damage as secondary to 
PTSD.  These issue are referred to the RO for appropriate 
action.  


REMAND

A review of the claims file reveals that the veteran failed 
to attend a Travel Board hearing scheduled on December 12, 
2001.  In a statement dated December 14, 2001, the veteran 
explained his failure to attend the hearing and requested 
that it be rescheduled.  In August 2002, the Board granted a 
motion to reschedule the hearing.  

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
Travel Board hearing.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John  E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




